Citation Nr: 0500276	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  98-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 RO rating decision which denied 
service connection for asthma and for COPD.  In October 2004 
the veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran contends that he has asthma and COPD which had an 
onset during his period of service.  The Board notes that 
there is no medical opinion of record addressing whether his 
current respiratory problems are related to service.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4).  An 
examination or opinion shall be treated as necessary to make 
a decision on a claim if the evidence of record, taking into 
consideration all information and lay or medical evidence, 
contains competent evidence that the claimant has the current 
disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. 
§ 3.159(c)(4).  

Service medical records show that in June 1964 the veteran 
complained of slight dyspnea and was treated for an upper 
respiratory infection (URI).  After 5 days of treatment he 
was found to have labored respiration with prolonged 
inspiratory and expiratory phases and both inspiratory and 
expiratory wheezes.  He was admitted with a diagnosis of 
acute bronchitis.  He continued to have dyspnea with 
inspiratory and expiratory wheezes and was treated with 
adrenalin shots.  Five days after discharge he still 
complained of dyspnea with cough.  Examination showed his 
lungs were clear.  In August 1964 he complained of asthma at 
night that cleared in the morning.  He reported smoking one 
and a half packs a day.  The impression was asthma.  A May 
1965 examination showed no rales in the lungs but decreased 
breath sounds in the right apex.  A chest x-ray showed no 
evidence of pulmonary disease.  The impressions were URI and 
myositis.

In October 1996 the veteran reported to a private emergency 
room and reported he had inhaled a lot of dust and was 
coughing.  He reported a history of bronchial asthma.  The 
assessment was bronchitis.  On VA examination in October 1997 
the diagnosis was COPD, however, a chest x-ray showed no 
evidence of active cardio-pulmonary disease.  

Based on this evidence, the Board finds that in order to 
fulfill the duty to assist, a VA medical examination and 
opinion must be obtained.  Since VA will schedule an 
examination, the veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).

Accordingly, this matter is remanded to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and probable etiology of any current 
respiratory disorder(s).  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should take a complete history 
of the veteran's respiratory problems 
prior to, during, and subsequent to 
service.  For each diagnosis, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosis is related to the 
respiratory problems that the veteran was 
treated for in service, or other event, 
injury, or disease during his active 
military service.  If there is a likely 
relationship, the examiner should specify 
the in-service event, injury, or disease 
to which the diagnosis is related.  The 
complete rationale for any opinion(s) 
expressed should be provided.

2.  The RO should then review the 
evidence of record and adjudicate the 
claims.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


